     Case 5:20-cv-02164-GW-KK Document 8 Filed 10/20/20 Page 1 of 1 Page ID #:58


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 20-2164-GW-KKx                                           Date      October 20, 2020
 Title             Western Riverside Council of Governments v. National Union Fire Insurance Company
                   of Pittsburgh, Pa., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - ORDER SETTING SCHEDULING CONFERENCE


The Court sets a Scheduling Conference for November 30, 2020 at 8:30 a.m. Counsel are reminded of
their obligations to disclose information, confer on a discovery plan, and report to the Court, as required
by F.R.C.P. 26 and the Local Rules of this Court. Trial counsel are ordered to be present. A Joint 26(f)
Report shall be filed with the Court no later than November 23, 2020. See Local Rule 26-1.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
